UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-6098


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CELSO CERVANTES-HERNANDEZ,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
Chief District Judge. (7:03-cr-00075-FL; 7:06-cv-00034-FL)


Submitted:    November 14, 2008            Decided:   November 26, 2008


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Celso Cervantes-Hernandez, Appellant Pro Se.           Steve R. Matheny,
Assistant United States Attorney, Ethan               Ainsworth Ontjes,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Celso Cervantes-Hernandez seeks to appeal the district

court’s    order    accepting     the   recommendation        of    the    magistrate

judge and denying relief on his 28 U.S.C. § 2255 (2000) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                  28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)     (2000).        A    prisoner      satisfies      this

standard    by    demonstrating     that      reasonable     jurists       would   find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                           Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).       We   have    independently        reviewed     the    record   and

conclude    that    Cervantes-Hernandez         has    not   made    the    requisite

showing.      Accordingly, we deny a certificate of appealability

and dismiss the appeal.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     the    court   and    argument      would    not    aid   the

decisional process.

                                                                            DISMISSED



                                         2